DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of group I, species a-1, claims 1-9, 18-20 in the reply filed on 10/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim appears to be incomplete ending with “wherein the” and no period. Accordingly, the claim scope is indeterminate. Claim 19 has not been further treated on its merits at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-7, 9, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Walker (USP 4,959,237).
Regarding claim 1, Walker discloses in the figure a system (title/abstract) comprising:
A plurality of low rejection stages connected in series (LR1, LR2), wherein a first low rejection stage of the plurality of low rejection stages is configured to receive a first stream (from tank 16) and provide an output stream to the next low rejection stage in the plurality of low rejection stages (from LR1 to LR2), wherein the plurality of low rejection membrane stages include low rejection membrane modules having a low 
A reverse osmosis stage (HR1/HR2/HR3) configured to receive the output stream from a final low rejection stage of the plurality of low rejection stages (C7/L47-50, permeates from the low rejection units may be combined and recycled to the high rejection feed), wherein the reverse osmosis stage is further configured to provide a product stream (feed to tank 16) and a reject stream (feed to tank 17), wherein the reverse osmosis stage has a reverse osmosis membrane with a higher salt rejection than the low rejection membrane modules at the first hydrostatic pressure (implied in high rejection vs. low rejection terminology of disclosure; note also for example C7/L15-37); 
Wherein the reverse osmosis reject stream is fluidly coupled to the system prior to the plurality of low rejection stages to recycle the reverse osmosis reject stream through the system (feed to tank 16 which feeds to the low rejection modules).
Regarding claim 3, Walker further illustrates that LR stage recovery rates are based in part on a quantity of the stages (C7/L30-37).
Regarding claim 4, Walker further provides the LR stages have a salt rejection of less than 80% (C7/L30-50).
Regarding claims 5-6, Walker further illustrates a pump to pressurize the first stream (P6); and the pump is capable of providing the required pressures (manner of operating device does not distinguish over the prior arts).
Regarding claim 7, Walker further provides a pump receiving the LR output and pressuring for the RO stage (see pump in figure 1 feeding to HR1).

Regarding claim 18, Walker discloses in the figure a system (title/abstract) comprising:
A pump to pressurize the first stream (P6);
A plurality of low rejection stages connected in series (LR1, LR2), wherein a first low rejection stage of the plurality of low rejection stages is configured to receive a first stream (from tank 16) and provide an output stream to the next low rejection stage in the plurality of low rejection stages (from LR1 to LR2), wherein the plurality of low rejection membrane stages include low rejection membrane modules having a low rejection membrane with a salt rejection rate of less than 90% at a first hydrostatic pressure (C6/L60-67, C7/L30-50); and
A second pump receiving the LR output and pressuring for the RO stage (see pump in figure 1 feeding to HR1).
A reverse osmosis stage (HR1/HR2/HR3) configured to receive the output stream from a final low rejection stage of the plurality of low rejection stages (C7/L47-50, permeates from the low rejection units may be combined and recycled to the high rejection feed), wherein the reverse osmosis stage is further configured to provide a product stream (feed to tank 16) and a reject stream (feed to tank 17), wherein the reverse osmosis stage has a reverse osmosis membrane with a higher salt rejection than the low rejection membrane modules at the first hydrostatic pressure (implied in 
Wherein the reverse osmosis reject stream is fluidly coupled to the system prior to the plurality of low rejection stages to recycle the reverse osmosis reject stream through the system (feed to tank 16 which feeds to the low rejection modules).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1, 3-7, 9, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kihara et al. (US 2003/0141250) in view of Enzweiler et al. (US 2005/0016922).
Regarding claims 1, 4-7, 9, and 18, Kihara discloses in figure 2 a system (title/abstract) comprising:
A pump to pressurize the first stream (4 - capable of achieving desired pressure ranges);
A plurality of low rejection stages connected in series (3a, 3b), wherein a first low rejection stage of the plurality of low rejection stages is configured to receive a first stream (via pump 4) and provide an output stream to the next low rejection stage in the plurality of low rejection stages (from 3a to 3b for example), wherein the plurality of low rejection membrane stages include low rejection membrane modules having a low rejection membrane with a salt rejection rate of less than 80% at a first hydrostatic pressure ([0065]); and
A second pump receiving the low reject membrane output and pressuring for the RO stage (10).
A reverse osmosis stage (9a/9b) configured to receive the output stream from a final low rejection stage of the plurality of low rejection stages (see feed via line 6 to tank 7 to pump 10 to reverse osmosis membranes), wherein the reverse osmosis stage is further configured to provide a product stream (11) and a reject stream (13), wherein 
Kihara does not expressly provide that the reverse osmosis reject stream is fluidly and operably coupled to the system prior to the plurality of low rejection stages to recycle the reverse osmosis reject stream through the system.
Enzweiler et al. discloses a system for desalinating water in figures 1-2 including lower rejection membranes (33, nanofiltration) feeding to reverse osmosis membranes (34) wherein the reverse osmosis reject stream is fluidly and operably coupled to the system prior to the low rejection/nanofiltration stage (see line 13) so as to provide for improved recovery rates ([0025]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Kihara to recirculate the RO retentate/reject to the beginning of the system for further processing via the low rejection modules as taught by Enzweiler for the purpose of providing for improved recovery rates.
Regarding claim 3, Kihara further provides the recovery rate is at least in part on a quantity of stages ([0071-0072]).
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kihara et al. (US 2003/0141250) in view of Enzweiler et al. (US 2005/0016922) in view of Wallace (US 2011/0198285).
Regarding claim 2, Kihara discloses all limitations set forth above. Kihara does not expressly provide for returning a reject stream of the low rejection (NF) membrane stages to a previous stage.

It would have been obvious to one having ordinary skill in the art at the time of the invention to have recycled retentate from one stage to a previous stage as for example illustrated by Wallace for the purpose of improving process efficiency and achieving expected results with well understood membrane system recycling.
Claims 8 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kihara et al. (US 2003/0141250) in view of Enzweiler et al. (US 2005/0016922) in view of Vuong (US 2003/0205526).
Regarding claims 8 and 20, Kihara discloses all limitations set forth above. Kihara does not expressly provide energy recovery on the reject stream of a low rejection (nanofiltration) module.
Vuong discloses a multistage nanofiltration plant (title/abstract) in figure 3 wherein a reject stream from membrane stage (335) flows to energy recovery unit (347) by way of flow conduit (345). Vuong provides the energy recovery depressurizes the retentate and recovers energy ([0050]) and that energy recovery yields energy savings ([0070]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Kihara to further include energy recovery on low rejection (nanofiltration) membrane retentate stream(s) as taught by Vuong for further energy savings by energy recovery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759